Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                       Illinois Official Reports                         accuracy and integrity
                                                                         of this document
                                                                         Date: 2019.04.16
                              Appellate Court                            10:05:43 -05'00'




                  People v. Young, 2019 IL App (3d) 160528



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ZAKEYA E. YOUNG, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-16-0528



Filed             January 3, 2019



Decision Under    Appeal from the Circuit Court of Henry County, No. 16-CF-97; the
Review            Hon. Terence M. Patton, Judge, presiding.



Judgment          Affirmed.


Counsel on        James E. Chadd, Peter A. Carusona, and Amber Hopkins-Reed, of
Appeal            State Appellate Defender’s Office, of Ottawa, for appellant.

                  Matthew Schutte, State’s Attorney, of Cambridge (Patrick Delfino,
                  David J. Robinson, and Stephanie L. Raymond, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             PRESIDING JUSTICE SCHMIDT delivered the judgment of the
                  court, with opinion.
                  Justices Holdridge and Lytton concurred in the judgment and opinion.
                                              OPINION

¶1       Defendant, Zakeya E. Young, appeals after pleading guilty to misdemeanor battery. She
     argues, on multiple grounds, that the circuit court erred in denying her motion to withdraw her
     guilty plea. She also argues that remand is necessary for compliance with Illinois Supreme
     Court Rule 604(d) (eff. Mar. 8, 2016). Finally, she makes a number of arguments regarding her
     monetary assessments. We affirm.

¶2                                              FACTS
¶3       The State charged defendant by information on March 7, 2016, with aggravated battery
     (720 ILCS 5/12-3.05(c) (West 2016)). On August 12, 2016, defendant entered into an
     agreement under which she would plead guilty to battery (id. § 12-3) in exchange for a
     sentence of 24 months’ probation and 60 days in jail.
¶4       For the factual basis of the plea, the court relied upon the testimony from defendant’s
     preliminary hearing. At that hearing, Kewanee police officer Nicholas Welgat testified that he
     and another officer responded to a call of four individuals fighting at the End Zone bar on
     March 5, 2016. Upon arrival, the bartender told the officers that the parties had gone into the
     parking lot. There the officers encountered defendant, who was yelling at two other
     individuals. Welgat learned from the bartender that defendant had entered through the back
     door of the bar while carrying jumper cables and attacked the victim, Hillary Kyse, as she sat at
     the bar. The officers learned that another individual had removed the jumper cables from the
     bar prior to their arrival, and they were able to locate those jumper cables in that individual’s
     vehicle. Further, the officers reviewed surveillance footage, which showed defendant entering
     the bar carrying jumper cables. Kyse’s statement to police corroborated the bartender’s
     account.
¶5       After admonishing defendant of her trial rights and of the possible penalties for a Class A
     misdemeanor, the circuit court accepted her plea and imposed a sentence in accordance with
     the agreement. The court also ordered defendant to pay a $500 fine, a $75 Violent Crime
     Victims Assistance Fund fine, and court costs, including a $25-per-month probation fee. The
     court noted that $5 for each of the 25 days defendant had spent in custody to that point, as well
     as the $1000 bond defendant had posted, would be applied to the monetary assessments.
¶6       On August 24, 2016, defendant filed a motion to withdraw her guilty plea. The motion
     alleged only that the plea “was unknowingly and involuntarily made where [defendant] did not
     understand the plea.” On August 31, 2016, defense counsel filed a Rule 604(d) certificate in
     which he averred, inter alia, that he had consulted with defendant “to ascertain the defendant’s
     contentions of error in the entry of the plea of guilty and in the sentence.”
¶7       The circuit court held a hearing on defendant’s motion on September 2, 2016. Defendant
     was not present when the hearing commenced, and defense counsel indicated that he did not
     know where she was. Counsel told the court that he had spoken with defendant at an earlier
     date, at which point she insisted that she wished to withdraw her plea. Regarding the motion,
     counsel admitted that “[i]t’s kind of a boilerplate motion in that it doesn’t really state *** too
     much as far as detail goes.” The court asked counsel if he wished to move forward with the
     motion, to which counsel replied: “I couldn’t really even present a—I couldn’t really proffer
     what her reasons would be. I don’t—I don’t think that that’s really appropriate to do that.”


                                                 -2-
¶8         The circuit court noted that counsel had done “everything he possibly could” for defendant,
       but that she had not had any follow-up contact with him. The court denied the motion,
       commenting: “I don’t know if she has changed her mind about this or what.” Moments later,
       however, counsel received a phone call from defendant, who was 10 to 15 minutes away from
       the courthouse. The court vacated its ruling and, when defendant arrived, held a hearing.
¶9         When the hearing commenced, defendant testified as to why she wished to withdraw her
       guilty plea:
               “[W]hen I went back to jail, I had the whole weekend to think about the—the
               probation, I had to pay for probation, and if I have the misdemeanor battery on my
               background, I’m not going to be able to keep my license, which I’m a CNA [(certified
               nursing assistant)] and won’t be able to get no job or whatever, and I pled guilty to
               something really that I didn’t do. So, I mean, I just had the whole weekend to think
               about it, and I just wanted just to take my plea back, basically, and if I’m pleading
               guilty to something that I didn’t do and to have that on my background, then, I mean,
               the probation is too much, and I do have four kids, and, I mean, I’m a CNA. Like, that’s
               what I went to school for. I worked too hard for that to have this on my background.”
       The court found that defendant had been properly admonished and entered into the plea
       knowingly and voluntarily. In denying the motion, the court commented: “[U]nfortunately you
       can’t withdraw your plea just because you’ve changed your mind.” Defendant filed a notice of
       appeal the same day.

¶ 10                                           ANALYSIS
¶ 11       Defendant’s primary contention on appeal is that the circuit court failed to properly
       admonish defendant regarding the consequences of pleading guilty and therefore erred in
       denying defendant’s motion to withdraw her plea. This argument is based on a statute amended
       during the pendency of defendant’s appeal that added admonishments to those required for a
       guilty plea. Alternatively, defendant argues that the court erred in denying her motion to
       withdraw her plea, regardless of the admonishments, since she sufficiently demonstrated a
       misapprehension of the facts or the law. Defendant also argues that the matter should be
       remanded for new postplea proceedings because while defense counsel’s Rule 604(d)
       certificate was technically compliant with that rule, the record rebuts the certificate in
       substance. Finally, defendant raises a number of issues with her monetary assessments.

¶ 12                              I. Retroactivity of Admonishment Law
¶ 13       Defendant pled guilty on August 12, 2016. At that time, section 113-4(c) of the Code of
       Criminal Procedure of 1963 (Code) mandated that “[i]f the defendant pleads guilty such plea
       shall not be accepted until the court shall have fully explained to the defendant the
       consequences of such plea and the maximum penalty provided by law for the offense which
       may be imposed by the court.” 725 ILCS 5/113-4(c) (West 2014). Defendant concedes that the
       court’s admonishments conformed to this requirement.
¶ 14       Effective January 1, 2017, however, the legislature amended section 113-4(c) of the Code.
       Pub. Act 99-871 (eff. Jan. 1, 2017) (amending 725 ILCS 5/113-4). The new version of the
       statute requires that the court, before accepting a guilty plea, admonish defendant that



                                                  -3-
               “as a consequence of a conviction or a plea of guilty, there may be an impact upon the
               defendant’s ability to, among others:
                   (A) retain or obtain housing in the public or private market;
                   (B) retain or obtain employment; and
                   (C) retain or obtain a firearm, an occupational license, or a driver’s license.” 725
               ILCS 5/113-4(c)(4)(A)-(C) (West 2016).
       The amended statute became effective four months after defendant filed her notice of appeal,
       while this appeal was pending. Defendant argues that the statutory amendment is procedural,
       and that we must therefore remand the matter for retroactive application of the new
       requirements.
¶ 15       In Commonwealth Edison Co. v. Will County Collector, 196 Ill. 2d 27, 36-39 (2001), our
       supreme court adopted the retroactivity analysis originally set forth by the United States
       Supreme Court in Landgraf v. USI Film Products, 511 U.S. 244 (1994). Under the two-part
       Landgraf test, a court embarking upon a retroactivity analysis must first ask whether the
       legislature has explicitly indicated the temporal reach of the amended statute, in which case
       that expression of legislative intent controls. Commonwealth Edison, 196 Ill. 2d at 38. If the
       legislature has indicated no particular intent, the court must conduct a retroactive impact
       analysis, in which it considers whether retroactive application of the amended statute “ ‘would
       impair rights a party possessed when he acted, increase a party’s liability for past conduct, or
       impose new duties with respect to transactions already completed.’ ” Id. at 37 (quoting
       Landgraf, 511 U.S. at 280).
¶ 16       Two years after our supreme court decided Commonwealth Edison, it clarified that section
       4 of the Statute on Statutes (5 ILCS 70/4 (West 2016)) actually renders the second step of the
       Landgraf test unnecessary in this state. Caveney v. Bower, 207 Ill. 2d 82, 92 (2003). Section 4
       of the Statute on Statutes reads as follows:
               “No new law shall be construed to repeal a former law, whether such former law is
               expressly repealed or not, as to any offense committed against the former law, or as to
               any act done, any penalty, forfeiture or punishment incurred, or any right accrued, or
               claim arising under the former law, or in any way whatever to affect any such offense
               or act so committed or done, or any penalty, forfeiture or punishment so incurred, or
               any right accrued, or claim arising before the new law takes effect, save only that the
               proceedings thereafter shall conform, so far as practicable, to the laws in force at the
               time of such proceeding. If any penalty, forfeiture or punishment be mitigated by any
               provisions of a new law, such provision may, by the consent of the party affected, be
               applied to any judgment pronounced after the new law takes effect. This section shall
               extend to all repeals, either by express words or by implication, whether the repeal is in
               the act making any new provision upon the same subject or in any other act.” 5 ILCS
               70/4 (West 2016).
       “Section 4 is a general savings clause, which this court has interpreted as meaning that
       procedural changes to statutes will be applied retroactively, while substantive changes are
       prospective only.” People ex rel. Alvarez v. Howard, 2016 IL 120729, ¶ 20. In other words, if
       the statutory amendment does not indicate the legislature’s intent regarding the temporal reach,
       the Statute on Statutes controls, since it is itself an indicator of the legislative intent.
       Accordingly, unless the legislature has indicated the temporal reach of a statutory amendment


                                                   -4-
       within that amendment, retroactivity analysis in Illinois courts generally turn on whether an
       amendment is considered substantive or procedural in nature. E.g., People v. Atkins, 217 Ill. 2d
66 (2005).
¶ 17       Initially, we note that the statutory amendment to section 113-4 of the Code contained no
       indication from the legislature whether it should apply retroactively or prospectively.
       Moreover, we find that the amendment in question is procedural in nature. See Rivard v.
       Chicago Fire Fighters Union, Local No. 2, 122 Ill. 2d 303, 310-11 (1988) (“[P]rocedure
       embraces ‘pleading, evidence and practice. Practice means those legal rules which direct the
       course of proceedings to bring parties into court and the course of the court after they are
       brought in.’ ” (quoting Ogdon v. Gianakos, 415 Ill. 591, 596 (1953))). This finding, however,
       is not dispositive. Our supreme court’s recent decision in People v. Hunter, 2017 IL 121306,
       compels us to consider whether retroactive application of the statutory amendment is
       appropriate where the amendment in question became effective only after defendant had filed a
       notice of appeal. We begin by considering Hunter and a similar case, Howard, 2016 IL
120729.
¶ 18       Effective January 1, 2016, the legislature amended section 5-130(1)(a) of the Juvenile
       Court Act of 1987 (Act). Pub. Act 99-258 (eff. Jan. 1, 2016) (amending 705 ILCS
       405/5-130(1)(a)). The amended statute removed armed robbery and aggravated vehicular
       hijacking from the list of offenses that qualify for automatic transfer to adult court. Id. The
       amended statute also raised the age for automatic transfer to adult court for enumerated
       offenses from 15 to 16. Id. Luis Montano was 15 years old when the State charged him in adult
       criminal court with four counts of first degree murder. Howard, 2016 IL 120729, ¶¶ 3-4. His
       case was pending in the circuit court when Public Act 99-258 became effective. On February 8,
       2016, Montano successfully moved to have his case transferred to juvenile court based on the
       retroactive application of the amended statute. Id. ¶¶ 5, 7.
¶ 19       Our supreme court considered the temporal reach of the amended statute pursuant to the
       State’s petition for writ of mandamus. Id. ¶ 1. After reviewing its retroactivity jurisprudence
       (see supra ¶¶ 15-16), the court found that the amendment did not contain an express indication
       of intended temporal reach. Howard, 2016 IL 120729, ¶¶ 21-27. Turning to section 4 of the
       Statute on Statutes, the court noted that both parties agreed that the amended statute was
       procedural in nature. Id. ¶ 28. The court concluded: “Because there is no constitutional
       impediment to retroactive application, the amendment applies to pending cases.” Id.
¶ 20       The court considered the same amended statute the following year in Hunter, 2017 IL
121306. The defendant in that case, Kevin Hunter, was found guilty in adult court of,
       inter alia, armed robbery while armed with a firearm and aggravated vehicular hijacking. Id.
       ¶¶ 4, 6. Hunter was 16 years old at the time he committed the offenses. Id. ¶ 4. Public Act
       99-258, which removed Hunter’s offenses from the list of those triggering automatic transfer
       to adult court, went into effect while his direct appeal was pending. Id. ¶¶ 7-8. On appeal, the
       defendant argued that his case should be remanded for a discretionary transfer hearing, since
       transfer was no longer automatic. The appellate court affirmed, finding that the amended
       statute did not apply retroactively. People v. Hunter, 2016 IL App (1st) 141904, ¶ 73.
¶ 21       When our supreme court considered the retroactivity argument in Hunter, the only
       difference between that case and Howard was the stage at which each defendant’s case was
       pending when the same statutory amendment went into effect. The court agreed with the
       defendant that the court’s “retroactivity jurisprudence has not typically distinguished between

                                                  -5-
       cases that are pending in the trial court and cases pending in the appellate court on direct
       review at the time a statutory amendment becomes effective.” Hunter, 2017 IL 121306, ¶ 27.
       From there, however, the court devoted the remainder of its decision to explaining why the
       result must be different:
                     “Our agreement with Hunter on this point, however, does not lead us to conclude
                that, pursuant to section 4 of the Statute on Statutes and our decision in Howard,
                remand for further proceedings is mandated in this case. The process of statutory
                construction requires more than mechanical application of a rule of law or a decision of
                this court. We have an obligation to construe statutes in a manner that will avoid
                absurd, unreasonable, or unjust results that the legislature could not have intended.
                People ex rel. Alvarez v. Gaughan, 2016 IL 120110, ¶ 19; Illinois State Treasurer v.
                Illinois Workers’ Compensation Comm’n, 2015 IL 117418, ¶ 39. As we recently
                observed, ‘the process of statutory construction should not be divorced from
                consideration of real-world results.’ People v. Fort, 2017 IL 118966, ¶ 35. Here,
                Hunter’s construction of the amended statute would lead to real-world results that the
                legislature could not have intended.” Id. ¶ 28.
¶ 22       The Hunter court noted that it never elaborated on what the term “pending cases” meant, as
       used in Howard. Id. ¶ 29; Howard, 2016 IL 120729, ¶ 28; supra ¶ 19. Similarly, the court
       recognized that it had previously held that “ ‘procedural law changes will apply to ongoing
       proceedings.’ ” (Emphasis in original.) Hunter, 2017 IL 121306, ¶ 30 (quoting People v.
       Ziobro, 242 Ill. 2d 34, 46 (2011)). Hunter thus required the court to consider whether a pending
       direct appeal could be considered a “pending case” or an “ongoing proceeding” for
       retroactivity purposes.
¶ 23       The Hunter court concluded that “Section 4 [of the Statute on Statutes] contemplates the
       existence of proceedings after the new or amended statute is effective to which the new
       procedure could apply.” Id. ¶ 31. Since the defendant’s proceedings in the trial court were
       completed “well before” the General Assembly amended the statute, no ongoing proceedings
       existed to which that amendment could apply. Id. ¶ 32. The court concluded:
                “Simply stated, there are no ‘proceedings thereafter’ capable of ‘conform[ing]’ to the
                amended statute. 5 ILCS 70/4 (West 2016). Nothing remains to be done.
                     Because Hunter’s trial court proceedings have been concluded, and no further trial
                court proceedings are necessitated by reversible error, applying the amended statute
                retroactively to Hunter’s case would result in this court effectively creating new
                proceedings for the sole purpose of applying a procedural statute that postdates his trial
                and sentence. We have grave concerns about such a result.” Id. ¶¶ 32-33.
       Elaborating on those concerns, the court noted that appellate remand to the circuit court for
       retrial each time the General Assembly enacted a new procedural trial rule would lead to
       absurd results. “Remand under such circumstances would create inconvenience and a waste of
       judicial resources—a real-world result that the General Assembly could not have intended.”
       Id. ¶ 36.
¶ 24       We find that Hunter dictates the outcome in this case. The court properly admonished
       defendant prior to her guilty plea, pursuant to the statute in effect at that time. Four months
       later, while defendant’s direct appeal was pending, the admonishment requirements changed.
       At this moment, no proceedings exist at which the amended statute could be applied. As the
       Hunter court stated: “Nothing remains to be done.” Id. ¶ 32. Moreover, remanding so that

                                                    -6-
       defendant can withdraw her plea and go to trial, simply because the circuit court did not deliver
       admonishments that it was not obligated to give in the first place, would create precisely the
       “inconvenience and *** waste of judicial resources” that concerned the Hunter court. Id. ¶ 36.
¶ 25        In arguing that Hunter is distinguishable from her own case, defendant insists that remand
       here would not be impracticable. The Hunter court, indeed, did find that remand in that case
       would be impracticable or not feasible, as the defendant had by that time reached the age of 22,
       and could not have been subjected to the jurisdiction of the juvenile court. Id. ¶ 38. However,
       the court plainly presented this point as a separate, distinct reason for its finding of
       nonretroactivity, rather than as indispensable to its conclusion. Id. ¶ 37 (“We reject Hunter’s
       argument for retroactive application for the further reason that new procedural rules only
       apply to ongoing proceedings ‘so far as practicable.’ ” (Emphasis added.) (quoting 5 ILCS
       70/4 (West 2016))). In short, Hunter does not mandate a feasibility analysis.
¶ 26        While we reject defendant’s retroactivity argument pursuant to Hunter, we are mindful that
       the Hunter court did not completely foreclose the potential of appellate remand for retroactive
       application of an amended statute. In Ziobro, 242 Ill. 2d at 45-46, the court instructed that a
       new procedural statute that went into effect during the pendency of the defendants’ appeals
       would apply on remand after the court reversed the circuit court’s dismissal of charges. While
       the Hunter court held that it would be inappropriate to remand solely for the retroactive
       application of an amended statute, it reaffirmed the principle from Ziobro that where a remand
       is required by some reversible error, the procedural statutory amendment should apply on that
       remand. Hunter, 2017 IL 121306, ¶ 32.
¶ 27        Thus, in the present case, if we were to find that some other error in the proceedings
       necessitates a remand, the amended admonishment statute would apply when the matter
       returns to the circuit court. However, we find no independent grounds for remand in this case.
       See infra ¶¶ 28-43. Accordingly, we find that Public Act 99-871 does not apply retroactively to
       defendant’s case.

¶ 28                                  II. Knowing and Voluntary Plea
¶ 29        Defendant next argues that the circuit court erred in denying her motion to withdraw her
       guilty plea where her testimony established that the plea was unknowing and involuntary.
       Specifically, defendant asserts that her misapprehension of a collateral consequence—namely,
       the loss of her CNA “license” and inability to get a job—was a proper ground for the
       withdrawal of a guilty plea.
¶ 30        Initially, defendant argues that the circuit court’s ruling that defendant could not withdraw
       her plea “just because [she] changed her mind” “demonstrates the court did not realize it had
       discretion to grant the motion based on a collateral consequence.” This argument is speculative
       and wholly unsupported by the record. Alternatively, defendant contends that if the court did
       exercise its discretion, it abused that discretion in denying the motion to withdraw her guilty
       plea. We disagree.
¶ 31        A defendant has no absolute right to withdraw his or her guilty plea. People v. Baez, 241
Ill. 2d 44, 110 (2011). “Withdrawal is appropriate where the plea was entered through a
       misapprehension of the facts or of the law or where there is doubt as to the guilt of the accused
       and justice would be better served through a trial.” People v. Hughes, 2012 IL 112817, ¶ 32.
       Where a defendant seeks to withdraw a guilty plea based on a claimed misapprehension of the


                                                   -7-
       facts or of the law, “the misapprehension must be shown by the defendant.” People v.
       Delvillar, 235 Ill. 2d 507, 520 (2009).
¶ 32       In the present case, defendant argues that she
                “entered into a guilty plea under a misapprehension of the consequences of the plea
                agreements would have on her ability to retain her occupational license and job.
                Further, [defendant] did not understand the financial hardship that the probation fees
                would create because she supported her four children.”
¶ 33       Defendant’s description on appeal of her misapprehensions is a mischaracterization of her
       testimony at the hearing on the motion to withdraw her plea. At that hearing, defendant
       testified twice that she “had the whole weekend to think about” the consequences of her plea.
       She did not testify that she did not previously understand those consequences. She did not
       testify that she came upon any new information. She did not testify that she had pled guilty
       under any sort of mistaken beliefs. Defendant had only taken the weekend to think more about
       the consequences of the plea. Where it is defendant’s burden to demonstrate a
       misapprehension, defendant’s testimony here can only be construed as a simple change of
       mind, just as the circuit court construed it. That defendant changed her mind after further
       reflection, of course, is not a proper ground for the withdrawal of a guilty plea.
¶ 34       Defendant also argues, briefly, that she was entitled to withdraw her plea because there was
       “doubt as to the guilt of the accused and justice would be better served through a trial.”
       Hughes, 2012 IL 112817, ¶ 32. The evidence of defendant’s guilt, including surveillance video
       of her carrying jumper cables into the bar, is overwhelming. See supra ¶ 4. In light of that
       evidence, defendant’s general statement that she did not commit the offense does nothing to
       cast any doubt on her guilt. Indeed, to find that a bare postplea denial of guilt entitles a
       defendant to withdrawal of that plea would be to effectively bestow on defendants an absolute
       right to withdraw any plea. Such a result could not be tolerated. See Baez, 241 Ill. 2d at 110.

¶ 35                                            III. Rule 604(d)
¶ 36       Defendant next argues that plea counsel’s failure to comply with Illinois Supreme Court
       Rule 604(d) (eff. Mar. 8, 2016) requires remand for new postplea proceedings. While
       defendant concedes that counsel’s certificate was fully compliant with that rule, she maintains
       that the report of proceedings substantively rebuts that certificate. Specifically, she asserts that
       counsel’s purported inability to articulate her reasons for withdrawing her plea demonstrates
       his failure to satisfy the rule’s consultation requirement.
¶ 37       Rule 604(d) requires that counsel representing a defendant attempting to withdraw his or
       her plea take certain steps in accordance with that motion. The rule states:
                “The defendant’s attorney shall file with the trial court a certificate stating that the
                attorney has consulted with the defendant either by phone, mail, electronic means or in
                person to ascertain defendant’s contentions of error in the sentence and the entry of the
                plea of guilty, has examined the trial court file and both the report of proceedings of the
                plea of guilty and the report of proceedings in the sentencing hearing, and has made any
                amendments to the motion necessary for adequate presentation of any defects in those
                proceedings.” (Emphases added.) Ill. S. Ct. R. 604(d) (eff. Mar. 8, 2016).
¶ 38       At the hearing on defendant’s motion to withdraw her plea, counsel indicated that he had
       met with defendant at an earlier date and that she had indicated her desire to withdraw her plea.


                                                    -8-
       When asked if he would like to proceed on the motion in defendant’s absence, counsel
       responded: “I couldn’t really proffer what her reasons would be. I don’t—I don’t think that
       that’s really appropriate to do that.” Based on this response, defendant now asserts that counsel
       failed to ascertain her contentions of error, as required by Rule 604(d).
¶ 39       Defendant’s interpretation of counsel’s comment is self-serving. Defendant presumes that
       when counsel stated that he could not proffer defendant’s reasons for wanting to withdraw her
       plea, he meant that he did not have the ability to do so because he did not ask her what they
       were. Defendant ignores the second portion of counsel’s comment, where he stated that doing
       so would be inappropriate. Indeed, it would be inappropriate to proceed on a client’s motion to
       withdraw a plea when the client is inexplicably absent from court. As the circuit court pointed
       out, it was very possible that defendant had changed her mind about withdrawing the plea. A
       Rule 604(d) certificate is designed to provide proof of counsel’s compliance with that rule.
       People v. Love, 385 Ill. App. 3d 736, 738 (2008). We find that counsel’s comment does not
       affirmatively rebut that proof.

¶ 40                                            IV. Fines
¶ 41       Finally, defendant raises the following issues relating to her fines: (1) the payment status
       information page indicates that the circuit clerk imposed $600 in fines, rather than the $575
       imposed by the court at sentencing, (2) that same page fails to reflect the $125 in presentence
       custody credit defendant was entitled, (3) the circuit clerk imposed a judicial security fee in
       excess of the statutory maximum, and (4) the $500 fine imposed by the court was improperly
       broken down by the circuit clerk into constituent fines.
¶ 42       Each of the actions challenged by defendant were taken by the circuit clerk and are not
       reflected in any order of the circuit court. Under People v. Vara, 2018 IL 121823, ¶ 23, this
       court does not have jurisdiction to review actions of the circuit clerk. In her brief, defendant
       acknowledges that Vara controls the outcome here “if unmodified.” Nevertheless, she argues
       that Vara was incorrectly decided and that this court, in any event, should wait until the
       mandate issues in that case before rendering our ruling here.
¶ 43       The supreme court issued the mandate in Vara. Accordingly, we lack jurisdiction to
       consider defendant’s monetary arguments.

¶ 44                                       CONCLUSION
¶ 45      For the foregoing reasons, we affirm the judgment of the circuit court of Henry County.

¶ 46      Affirmed.




                                                   -9-